department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ------------- tax years identification_number form required to be filed employer_identification_number contact person ----------------- contact number -------------------- number release date se t eo ra t uil date dear ------------ this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action --- in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ------------- -------------------- telephone number identification_number contact person ----------------- employer_identification_number date date sin legend b c d e f dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we conclude that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated in the state of florida on june ------ your purposes as represented in your articles of incorporation are as follows ---------er consumer credit card interest and all unsecured debts which will lower monthly payments also providing seminars to educate consumers on the perils of too much debt and measures they can take to avoid it to train people how to budget and take control of their financial future to assist consumers in improving their credit and help them avoid bankruptcy our search of the florida corporation ------mited partnership records revealed that your corporate status is inactive as of august ------- - - we have considered your application_for recognition of exemption from federal_income_tax based on your application however you appear to be actively conducting your business information you provided indicates that your primary activity in furtherance of your purposes will be the sale of debt management plans dmps to the general_public the information also reveals that you will seek to sell sponsorships and advertising to a number of other for-profit financial services companies that want to participate in your workshops and seminars these companies will also purchase advertising on your website your board_of directors is comprised of b c and d b and c are ---------------------- b will also be employed as a counselor your propos budgets indicate t----------------------------45 in ---will also receive an additional dollar_figure --- in o --------ges and salaries you state that your othe----ounselors will be paid between---- ------ -dollar_figure --------each y --------ending on education and experience your administrative staff will --------------ween dollar_figure-----------dollar_figure --------per person per year you have projected total revenue of dollar_figure-----------in with regard to b’s experience and training in financial planning in a letter dated date you made the following statement b has a diploma in financial planning and thus possesses an intimate knowledge of personal financial issues debt management skills and understanding is an integral portion of the learning curve involved in attaining a financial planning diploma research of b’s background as a financial planner revealed that his right to use the f mark was revoked on date according to the website for e b’s right to use the f mark was permanently revoked after -- failed to respond to its date complaint investigating among other things a grieva---- and civil suit filed by clients alleging that b had misrepresented recommended and sold unsuitable investments and failed to disclose material information regarding these investments moreover -- discovered that b had represented --------to the public as holding f certification when ----was not certified and therefore -----------rized to do so in your letter dated date you made the representation that following a series of conversations with an irs employee you were told that you would in fact qualify for exempt status due to the ninety five percent of the organization’s overall time being spent on educating the general_public or consumer at no cost in addition you asked me to include some of the actual individual cases out of several hundred that i have helped people from all different ways of life out of these several hundred cases i have only taken on two dmp cases in the letter you gave several examples of cases in which you claim to be providing education to individuals and to the general_public our review of the cases mentioned in your date letter shows that in each case there is a general discussion of the individual’s financial circumstances some general financial planning advice and a major emphasis on referrals to other financial professionals and agencies in the letter you made the following statement i also know i have provided everyone i have spoken with a free informational and educational conversation complete with suggestions and the proper referral sources there is no indication in any of these cases that you gave these individuals specific tailored spoken or written advice on credit issues or budget planning that would address their immediate financial circumstances however in the letter you did make clear your apparent desire to make money when you stated the following this is the only business i have ever run that was not profitable very quickly you have provided information indicating that none of your board members reside in the state where you are incorporated and will conduct your business the information also reveals that none of your board members have extensive experience or education in credit counseling their experiences are in sales and marketing financial services and general administrative services moreover there is no evidence that your counselors have been certified to perform credit_counseling_services ---in order to participate in your dmp program clients will be charged a monthly fee of up to dollar_figure----depending on the number of creditors a client is indebted to you have stated that you will retain the client’s first payment as a security payment which may be refunded upon successful completion of the program you currently have no fundraising program in operation you have not provided copies of any substantive educational materials that you will use to train your counselors or counsel your clients the limited materials you provided seem directed to the training of employees on how to enroll and sell dmps to potential clients you did however make the following representation in your letter dated january12 training material will be tailored to meet the unique needs of each individual counselor along with the changing landscape of debt consolidation you did not explain when where or how any of this material would be used in any counseling sessions you also did not indicate who would author the materials in addition you have provided no information regarding any seminars or workshops you will offer the general_public nor any materials you would use to conduct such seminars or workshops you have indicated that you will advertise the availability of your services over the internet through educational seminars word-of-mouth and other unspecified methods your proposed budget does not anticipate that you will make expenditures including grants and contributions toward educational and charitable programs sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the his capabilities or community in 302_f2d_934 ct_cl in 326_us_279 sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational in consumer credit counseling service of alabama inc v united_states u s t c the consumer credit counseling service of alabama is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court finally the court found that the law did not require that an organization must perform its in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization the service found that by aiding low-income individuals and families who have financial formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued an organization must establish through the administrative record that it operates as a sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax- exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 tully v commisioner t c memo our analysis of the information you submitted does not allow us to conclude that you meet the organizational requirements necessary to show that you are organized exclusively for charitable and educational_purposes moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 of the code there is no evidence that your primary purpose is to provide financial education to individuals or to the general_public in that you do not have a tailored education program with a structured educational methodology in place in fact the administrative record demonstrates that you operate for the substantial non- exempt_purpose of operating a commercial business which serves to further your private financial interests your operation will also serve to promote and enhance the private financial interests of various financial services businesses and credit card companies in addition you have not shown that your income will not inure to the benefit of b or c your purposes as stated in your articles of incorporation include activities that are not in furtherance of exempt purposes as required under sec_1_501_c_3_-1 of the regulations assisting clients to get lower interest rates on credit card debts and helping them to avoid bankruptcy are not inherently exempt educational or charitable purposes moreover as of date you were not considered an active corporation under florida law therefore it cannot be said that you are properly organized for exempt purposes within the meaning of sec_501 that you will be operated in the manner of a commercial business is reflected in the fact that your revenue will come from fees charged to clients for enrollment in dmps fair share payments received from creditors and from sponsorships and advertising income from for-profit financial services companies in your letter dated date you made clear your desire to have a profitable business operation when you said the following this is the only business i have ever run that was not profitable very quickly you will advertise the availability of your services over the internet through educational seminars word-of-mouth and other unspecified methods these methods of advertising are the kind commonly used by ordinary for-profit credit counseling businesses moreover your proposed budgets show that you do not anticipate making any expenditures including grants and contributions to educational or charitable programs you have failed to provide evidence that the participation of the various for-profit financial services companies in your workshops seminars and over your website will not result in the promotion and enhancement of their private financial interests it seems clear that at the very least some of the clients’ seeking help through this organization will also have an interest in possibly purchasing the financial services conveniently offered during the workshops and seminars and when visiting your website therefore we cannot conclude that this arrangement will not serve to further the private financial interests of these companies in addition you operate for the substantial private benefit of the credit card companies you are operating as a collection agency for these companies the fair share paid_by the credit card companies would undoubtedly result in significant savings over the possible costs of not recovering any of the unpaid debt owed them these companies clearly realize substantial financial benefits through their business relationship with you you have also failed to provide any evidence that your dmp program will be an incidental adjunct to a substantial and substantive program of public education and individual counseling the cases you mentioned in your letter dated date do not meet the requirements of a substantial and substantive program of public education and individual counseling these free informational and educational conversations were not conducted in the context of a systematic structured individually-tailored educational program with a bona_fide educational methodology you therefore have failed to substantiate that you follow an educational methodology in operating your dmp program moreover during these conversations there is no evidence that these individuals received any materials created by you that addressed their personal financial circumstances in fact you have provided no materials that indicate you will have a substantive on-going educational program directed to the individuals and families you serve in your dmp the limited materials you submitted were prepared primarily for use by the intake counselor in his efforts to enroll and sell dmps to potential clients you have provided no evidence that you will conduct credit counseling seminars and or workshops directed to the general community moreover you have not provided substantial evidence that you will restrict your debt management services to low-income customers if you do have low-income limits for participation in your debt management program you have provided no evidence of the specific guidelines that participants are required to meet you have provided no advertising materials stating that your services will be restricted to low-income individuals and or families in fact the information you provided indicates that your services will be available to the general_public without regard to individual or family income you have represented that your president b will also be employed as a co -------- proposed budget data in your form_1023 application shows that b will receive dollar_figure----------in in compensation_for administrative duties as executive director an addi--------------------will be paid in other wages and salaries you have projected total revenue of dollar_figure-----------in as previously mentioned your board is comprised of b c and d c is b’s -------------e composition of your board with the majority related by blood presents an obvious a--------erent conflict of interest where b is concerned b and c will have ultimate control_over all decisions related to compensation leasing and other financial matters that will affect the organization’s financial interests as well as their own thus you have failed to establish that the income of the organization will not inure to the benefit of b or c which is prohibited under sec_501 we note that none of the members of your board_of directors has any prior education or experience in matters directly related to credit counseling moreover you have provided no credible_evidence that your counselors have been trained and certified by any credible credit counseling education organization the fact that b had his f mark revoked by e for alleged ethical and legal reasons gives the appearance that b is not qualified to offer such assistance accordingly you do not qualify for exemption as an organization described in section there is no evidence that b has ever made his complete professional history known to these potential clients we also seriously question the effectiveness of your board members in properly and effectively directing your business operation when none of these individuals reside in the state where you operate revproc_90_27 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued you have not sufficiently and fully described your activities as they relate to the number of people you expect to enroll in your dmp and other financial services programs where when or how you would educate these individuals and families or provided evidence that you will have a substantive and substantial education program tailored to the specific needs of these individuals and families additionally you have not established that you have or will meet with clients on a regular systematic basis to provide substantive counseling in credit and financial matters the vague and nonspecific information and documentation you provided does not meet the burden of showing that your activities and operations are such that you are entitled to recognition of exemption under sec_501 see tully supra c of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 you have the right to protest this ruling if you believe it is incorrect to protest you should if you do not protest this ruling in a timely manner it will be considered by the internal internal_revenue_service te_ge se t eo ra t -------------------------- constitution ave n w in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown below if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received --------------------------- if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone number washington d c sincerely
